NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANCELMO NUNEZ-VILLAREAL,                        No.    14-73609

                Petitioner,                     Agency No. A072-298-698

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2018**
                                 Pasadena, California

Before: BERZON, FISHER,*** and WATFORD, Circuit Judges.

      Petitioner Ancelmo Nunez-Villareal, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
from an immigration judge’s (IJ) decision to terminate proceedings as

improvidently begun. Our jurisdiction is governed by 8 U.S.C. § 1252. Although

jurisdiction is at issue, this Court “retain[s] jurisdiction to decide our own

jurisdiction,” and such a review is de novo. Bolanos v. Holder, 734 F.3d 875, 876

(9th Cir. 2013). “We review de novo the BIA’s determination of legal questions,

but we review the BIA’s findings of fact for substantial evidence and uphold them

unless the evidence compels a contrary result.” Padilla-Martinez v. Holder, 770
F.3d 825, 830 (9th Cir. 2014). We lack jurisdiction and dismiss the petition for

review.

          At the outset, we must recognize that “[t]he carefully crafted

 congressional scheme governing review of decisions of the BIA limits this

 court’s jurisdiction to the review of final orders of removal.” Alcala v. Holder,

 563 F.3d 1009, 1013 (9th Cir. 2009) (citing 8 U.S.C. § 1252(a)). Here, the BIA

 upheld the IJ’s decision to terminate proceedings as improvidently begun

 because Petitioner was subject to an unexecuted Order of Exclusion. As a result,

 Nunez-Villareal is not appealing from a final order of removal or from a

 reinstatement of removal order. Rather, he appeals from a dismissal, and

 “[b]ecause an order dismissing removal proceedings is not an order of removal,

 we lack jurisdiction over [Nunez-Villareal’s] petition[] for review.” Id.

          Nunez-Villareal’s arguments that (1) the IJ erred in determining he never


                                            2
self-deported, and (2) his due process rights were violated when he was not

permitted to testify at a hearing, whatever their merit, do not affect the limits of

our jurisdiction.

      PETITION FOR REVIEW DISMISSED.




                                          3